   Case 19-00803-5-DMW        Doc 32 Filed 08/26/19 Entered 08/26/19 12:20:07              Page 1 of 1



    SO ORDERED.

    SIGNED this 26 day of August, 2019.



                                                                  ____________________________________
                                                                  David M. Warren
                                                                  United States Bankruptcy Judge
______________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

    IN RE:                                                     CHAPTER 7

    RICE, CHRISTOPHER BYRON                                    CASE NO. 19-00803-5-DMW

           Debtor

                        ORDER EXTENDING TIME WITHIN WHICH TO
                        FILE COMPLAINT OBJECTING TO DISCHARGE

           THIS MATTER coming before the Court upon the Second Motion for Extension of Time
    Within Which To File Complaint Objecting To Discharge filed by Gregory B. Crampton,
    Chapter 7 Trustee herein, seeking the entry of an Order extending the time within which to file a
    Complaint objecting to discharge of the Debtor, and for good cause shown, it is

            ORDERED that the time period within which to file a Complaint objecting to discharge
    of the Debtor is extended for an additional 60 days to and including October 25, 2019.

                                          END OF DOCUMENT
